DETAILED ACTION
Applicant’s filing amendment dated July 16, 2021.
Claims 1, 14, 20, and 21 have been amended.
Claims 1-4 and 7-21 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Ms. Marta Gamboa (Reg. No. 78,781) on 07/30/2021 to place the claims in the condition for allowance.
In the claims filed on 07/16/2021, further amend as below:
1. 	(Currently Amended) An update control apparatus for a vehicle controller, comprising:
a state information collecting device comprising a first processor configured to collect vehicle state information when an update event of the vehicle controller occurs; 
a battery control device comprising a second processor configured to determine an update-based ultimate target State of Charge (SOC) based on the collected vehicle state information and control charge or discharge of a battery based on the determined ultimate target SOC; and 

wherein the second processor of the battery control device determines the ultimate target SOC by applying an increase amount of a target SOC according to whether a destination of navigation is set and whether the update of the vehicle controller is approved, and 
wherein the second processor of the battery control device determines the ultimate target SOC based on a value obtained by adding the increase amount in the target SOC to a generation control-based target SOC when the destination of navigation setting information does not exist and the update of the vehicle controller is approved.

14. 	(Currently Amended) An update control method for a vehicle controller, comprising:
collecting vehicle state information when an update event of the vehicle controller occurs; 
determining an update-based ultimate target State of Charge (SOC) based on the collected vehicle state information and controlling charge or discharge of a battery based on the determined ultimate target SOC; 
downloading update data of the vehicle controller; and 
updating the vehicle controller when the update of the vehicle controller is approved, wherein the controlling of the charge or discharge of the battery includes determining the ultimate target SOC by applying an increase amount in a target SOC according to whether a destination of navigation is set and whether the update of the vehicle controller is approved, and 
of navigation setting information does not exist and the update of the vehicle controller is approved.

20. 	(Currently Amended) A vehicle system comprising: 
an update server comprising a first processor configured to provide update data of a vehicle controller; and 
an update control apparatus comprising a second processor configured to determine an update-based ultimate target State of Charge (SOC) based on vehicle state information when an update event of the vehicle controller occurs, control charge or discharge of a battery based on the determined ultimate target SOC, download update data of the vehicle controller from the update server, and update the vehicle controller when the update of the vehicle controller is approved, 
wherein the second processor of the update control apparatus determines the ultimate target SOC by applying an increase amount of a target SOC according to whether a destination of navigation is set and whether the update of the vehicle controller is approved, and
 wherein the second processor of the update control apparatus determines the ultimate target SOC based on a value obtained by adding the increase amount in the target SOC to a generation control-based target SOC when the destination of navigation setting information does not exist and the update of the vehicle controller is approved.


a processor; 
a non-transitory memory coupled to the processor; and 
a computer executable code stored in the non-transitory memory and executable by the processor to cause the update control apparatus to: 
collect vehicle state information when an update event of the vehicle controller occurs; 
determine an update-based ultimate target State of Charge (SOC) based on the collected vehicle state information and control charge or discharge of a battery based on the determined ultimate target SOC; and 
download update data of the vehicle controller from an update server and update the vehicle controller when the update of the vehicle controller is approved, 
wherein the ultimate target SOC is determined by applying an increase amount of a target SOC according to whether a destination of navigation is set and whether the update of the vehicle controller is approved, and 
wherein the ultimate target SOC is determined based on a value obtained by adding the increase amount in the target SOC to a generation control-based target SOC when the destination of navigation setting information does not exist and the update of the vehicle controller is approved.



Allowable Subject Matter
Claims 1-4 and 7-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest or teach “wherein the second processor of the battery control device determines the ultimate target SOC by applying an increase amount of a target SOC according to whether a destination of navigation is set and whether the update of the vehicle controller is approved, and wherein the second processor of the battery control device determines the ultimate target SOC based on a value obtained by adding the increase amount in the target SOC to a generation control-based target SOC when the destination of navigation setting information does not exist and the update of the vehicle controller is approved” as recited in independent claims 1, 14, 20, and 21. Claims 3-4, 7-13, and 15-19 are considered allowable by virtue of their dependence on allowable independent claims 1 and 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNCHUN WU/
Examiner, Art Unit 2191
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191